PER CURIAM.
The wife appeals the custody and property division portions of the dissolution decree.
We affirm the award of custody to the father for the reasons stated in Starin and Starin, 29 Or App 557, 564 P2d 748, rev den (1977).
The wife argues that she should have been awarded a larger share of the marital assets. The property division made by the trial court was substantially identical to that requested by the wife in her trial memorandum. It does not appear to us to be an unfair division.
Affirmed.